Citation Nr: 0021274	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-03 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability evaluation for 
lumbosacral strain, status post laminectomy, currently 
evaluated as 40 percent disabling.

2. Entitlement to an increased disability evaluation for 
tinea pedis, currently evaluated as 30 percent disabling.

3. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
December 1973.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in May 1998.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in September 1995 by the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 1997, a hearing was held before the undersigned, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1. The appellant's lumbosacral strain, status post 
laminectomy is manifested by severe limitation of lumbar 
spine motion and is not shown to be productive of symptoms 
analogous to a pronounced intervertebral disc syndrome, 
unfavorable ankylosis of the lumbar spine, or residuals of 
a fractured vertebra.

2. The appellant's tinea pedis is manifested by multiple 
hyperkeratotic, hyperpigmented nodules, hyperkeratotic 
scaling marcescens-type eruption on the bilateral soles, 
macerated interdigital spaces with a fibrinopurulent 
exudate and erythematous border and generally xerotic 
skin.

3. There is no evidence of systemic or neurologic symptoms 
attributable to the tinea pedis and the disorder is not 
shown to be exceptionally repugnant.

4. The appellant has reported that he has a high school 
education and has not completed any additional training.  
In August 1997, he reported that he was last employed in 
the maintenance field in 1997 and has work experience as a 
laborer.

5. The appellant is service-connected for lumbosacral strain, 
status post laminectomy, rated 40 percent disabling and 
tinea pedis, rated 30 percent disabling.  His combined 
disability evaluation in 60 percent.

6. On VA examination in August 1999, the examiner indicated 
that in his opinion, the appellant was unemployable as a 
result of his service-connected back disability.

7. In March 2000, an opinion from the VA Vocational 
Rehabilitation and Employment Service indicated that the 
appellant was not employable due to his lack of marketable 
skills and the effects of his service-connected foot 
condition.

8. The appellant's service-connected disabilities, when 
viewed together, are of such severity as to preclude him 
from obtaining or retaining substantially gainful 
employment.



CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 40 
percent for lumbosacral strain, status post laminectomy 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5292 (West 
1999).

2. The criteria for a disability evaluation in excess of 30 
percent for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7813 (1999).

3. The criteria for a total disability evaluation for 
compensation purposes based upon individual 
unemployability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims are 
well grounded within the meaning of 38 U.S.C.A. 5107(a).  The 
contentions that the disabilities are of greater severity 
than currently evaluated as well as his assertions regarding 
his employability are deemed sufficient to render these 
claims plausible.  Furthermore, the Board finds that all 
relevant evidence has been properly associated with the 
record and that no additional development is necessary in 
order to fairly adjudicate these claims.  See e.g. Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

I.  Increased Disability Evaluations

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Lumbosacral Strain, Status Post Laminectomy

Upon review of the evidence of record in this case and in 
particular, the most recent VA examinations conducted in 
August and October 1999, the Board concludes that entitlement 
to an increased disability evaluation for lumbosacral strain, 
status post laminectomy is not warranted.  

The appellant's lumbar spine disability is currently 
evaluated as 40 percent disabling pursuant to Diagnostic Code 
5292 based upon severe limitation of motion of the lumbar 
spine.  The 40 percent evaluation is the maximum evaluation 
available under Code 5292.  Accordingly, the Board has 
reviewed the record to determine if an increase is warranted 
pursuant to an alternate Code.  However, since there is no 
evidence of a vertebral fracture with residual demonstrable 
deformity or bony fixation of the lumbar spine, Diagnostic 
Codes, 5285 and 5286 which would contemplate a rating of 60 
percent, are not for application.  Furthermore, the record 
does not document findings compatible with a pronounced 
intervertebral syndrome with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings which would justify the next higher 
disability evaluation of 60 percent pursuant to Code 5293.  
In this regard, on VA orthopedic examination in October 1999, 
no gross neurological deficit was evident and the appellant's 
deep tendon reflexes were normal.

In view of the above, the Board has considered the provisions 
of 38 C.F.R. § 3.321 with respect to the RO's denial of an 
assignment of an extraschedular evaluation.  In this regard, 
the Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards." Id.  
Upon careful consideration of the above, the Board concludes 
that the schedular provisions have not been shown to be 
inadequate in this case and the appellant's lumbosacral 
strain, status post laminectomy, has not been shown to be 
productive of extraordinary symptomatology such to render the 
regular schedular criteria inapplicable.  

The appellant's lumbar spine disorder is manifested by 
complaints of pain and stiffness and is productive of a 
severe limitation of motion.  However, there is no competent 
evidence that the nature and severity of these symptoms are 
beyond what is contemplated by the applicable criteria.  It 
is not shown by the evidence that the appellant has required 
hospitalization in the remote or recent past for his lumbar 
spine disability or that there has been any significant or 
regular outpatient treatment for this disability. 

In view of these findings and in the absence of evidence of 
extraordinary symptoms, the undersigned concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the appellant's lumbosacral strain, status post 
laminectomy and that the record does not suggest, based upon 
these findings documented within the clinical reports, that 
the appellant has an "exceptional or unusual" lumbar spine 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.

Accordingly, entitlement to an increased disability 
evaluation is not shown.  In reaching this conclusion, the 
Board has carefully weighed the evidence of record including 
the testimony offered in support of the claim, and finds that 
the preponderance of the evidence is against the appellant's 
claim.  Consequently, as the weight of the evidence in favor 
of the appellant's claim does not approximate the weight of 
the evidence against his claim, the doctrine of the benefit 
of the doubt is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991).

Tinea Pedis

The record reflects that the appellant's skin disorder is 
currently evaluated as 30 percent disabling pursuant to Code 
7813.  To establish entitlement to an increased evaluation 
there must be evidence of ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or the condition must be exceptionally 
repugnant.  

After review of the evidence of record including the VA 
examination report dated in August 1999, the Board concludes 
that entitlement to an increased disability evaluation for 
the appellant's tinea pedis is not warranted.  While the 
appellant's skin disorder is shown to be productive of 
ulceration, exfoliation and crusting and as such is severe in 
nature, there are no objective findings of systemic or 
nervous manifestations attributable to the tinea pedis.  
Furthermore, while color photographs have been reviewed which 
demonstrate the severity of the condition, the tinea pedis is 
not deemed to be of such an extent as to be characterized as 
exceptionally repugnant.  The most severe manifestations are 
limited to the interdigital spaces and are not readily 
apparent to casual observation.

The appellant's and his wife's testimony and contentions have 
been carefully considered.  However, these assertions are 
found to be outweighed by the objective medical evidence of 
record.  In the absence of any additional evidence that 
establishes the presence of systemic or nervous 
manifestations or that the condition is exceptionally 
repugnant, entitlement to an increased evaluation is not 
shown.  In reaching this conclusion, the Board places 
particular emphasis upon the findings noted on VA examination 
in August 1999. 

The Board has carefully weighed the evidence of record and 
finds that the preponderance of the evidence is against the 
appellant's claim.  Consequently, as the weight of the 
evidence in favor of the appellant's claim does not 
approximate the weight of the evidence against his claim, the 
doctrine of the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b) (West 1991).


II.  Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (1999).  However, all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  The rating board should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration, cases in which veterans are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth above.  
38 C.F.R. § 4.16(b) (1999).  In this case, the undersigned 
notes that the appellant's combined disability evaluation is 
60 percent and that the schedular criteria pursuant to 38 
C.F.R. § 4.16(a) are not met.

After review of the evidence of record, the undersigned 
concludes that entitlement to a total disability evaluation 
for compensation purposes based upon individual 
unemployability has been shown.  The evidence of record 
demonstrates that the appellant's service-connected 
disabilities combine to preclude him from substantially 
gainful employment.  In reaching this conclusion, careful 
consideration has been given to the entire record and 
particular emphasis is placed upon the opinion from the VA 
examiner in October 1999 and the report from the Vocational 
Rehabilitation and Employment Service dated in March 2000 as 
well as recent letters from the appellant's former employers.  

In November 1994, the appellant's employer indicated that the 
appellant could not continue working at the funeral home due 
to the "pathogenic" environment and the fact that the 
appellant had open "sores" on his feet which might place 
the appellant at risk of infection.  In March 1996, the 
appellant sought assistance from a technical college 
regarding training and upon completion of the interview, the 
counselor's recommendation was that the appellant seek total 
disability.  In September 1997, the appellant's employer 
placed the appellant in a "voluntary quit" status based 
upon his excessive time off from work.  

On VA examination in October 1999, after a thorough 
examination, the examiner indicated that the appellant's back 
pain was of such severity that it prevented him from being 
employed.  In March 2000, a report from the VA Rehabilitation 
and Employment Service indicated that employment assistance 
had been provided to the appellant since 1990 and that 
reports from their counseling psychologist suggested that the 
appellant was not feasible for employment.  The report noted 
that the appellant is not employable due to his lack of 
skills and the effects of his foot condition.  It was further 
noted that the continued training would not result in the 
appellant overcoming his difficulties in gaining suitable 
employment. 

When the opinion from the VA examiner in October 1999 and the 
Vocational Rehabilitation Service report in March 2000 are 
viewed together, the Board finds that the appellant's 
service-connected back and foot disabilities combine to 
render him unemployable.  Accordingly, in the absence of 
evidence to the contrary, entitlement to a total disability 
evaluation for compensation purposes based upon individual 
unemployability is warranted.


ORDER

A disability evaluation in excess of 40 percent for 
lumbosacral strain, status post laminectomy is denied.

A disability evaluation in excess of 30 percent for tinea 
pedis is denied.

A total disability evaluation for compensation purposes based 
upon individual unemployability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

